Exhibit 10.21

 

AMENDMENT NUMBER FOUR

to

Amended and Restated Master Repurchase Agreement

dated as of May 13, 2002, amended and restated to and including May 21, 2004

between

NEW CENTURY FUNDING A, a Delaware statutory trust, as Seller

and

BANK OF AMERICA, N.A., as Buyer

 

This AMENDMENT NUMBER FOUR (this “Amendment Number Four”) is made and is
effective as of this 5th day of August 2005 (the “Effective Date”) between NEW
CENTURY FUNDING A, a Delaware statutory trust (“Seller”) and BANK OF AMERICA,
N.A., a national banking association (“Buyer”).

 

RECITALS

 

A. Seller and Buyer entered into that certain Amended and Restated Master
Repurchase Agreement dated as of May 13, 2002, amended and restated to and
including May 21, 2004 (as amended, supplemented or otherwise modified from time
to time, the “Master Repurchase Agreement”).

 

B. Seller has requested that Buyer further modify the Master Repurchase
Agreement to extend the term thereof and make such other modifications to the
Master Repurchase Agreement set forth herein and Buyer has agreed to make such
modifications to the Master Repurchase Agreement subject to the terms of this
Amendment Number Four.

 

C. Seller and Buyer each have agreed to execute and deliver this Amendment
Number Four on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Master Repurchase Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to the
following:

 

1. Miscellaneous. For all purposes of this Amendment Number Four, except as
otherwise expressly provided or unless the context otherwise requires,
(a) unless otherwise defined herein, all capitalized terms used herein shall
have the meanings attributed to them by the Master Repurchase Agreement, (b) the
capitalized terms expressly defined in this Amendment Number Four have the
meanings assigned to them in this Amendment Number Four and include (i) all
genders and (ii) the plural as well as the singular, (c) all references to words
such as “herein”, “hereof” and the like shall refer to this Amendment Number
Four as a whole and not to any particular article or section within this
Amendment Number Four, (d) the term “include” and all variations thereon shall
mean “include without limitation”, and (e) the term “or” shall include “and/or”.



--------------------------------------------------------------------------------

2. Amendments. Effective as of the Effective Date, Section 27 of the Master
Repurchase Agreement is modified by deleting the section in its entirety and
replacing it with the following:

 

27. TERMINATION

 

This Agreement shall remain in effect until the earlier of (i) August 9, 2005 or
(ii) at Buyer’s option upon the occurrence of an Event of Default (such date,
the “Termination Date”). However, no such termination shall affect Seller’s
outstanding obligations to Buyer at the time of such termination. Seller’s
obligations to indemnify Buyer pursuant to this Agreement shall survive the
termination hereof.

 

3. No Other Changes. Except as expressly modified or amended in this Amendment
Number Four, all of the terms, covenants, provisions, agreements and conditions
of the Master Repurchase Agreement are hereby ratified and confirmed in every
respect and shall remain unmodified and unchanged and shall continue in full
force and effect.

 

4. Representations. In order to induce the Buyer to execute and deliver this
Amendment Number Four, the Seller hereby represents to the Buyer that as of the
date hereof, after giving effect to this Amendment Number Four, the Seller is in
full compliance with all of the terms and conditions of the Master Repurchase
Agreement and no default or Event of Default has occurred and is continuing
under the Master Repurchase Agreement.

 

5. Counterparts. This Amendment Number Four may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

 

6. Governing Law; Waiver of Jury Trial. This Amendment Number Four shall be
governed by, and construed in accordance with, the laws of the State of New
York, and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws without regard to conflicts of laws
principles. The parties hereto each hereby waive the right of trial by jury in
any litigation arising hereunder.

 

7. Miscellaneous. It is expressly understood and agreed by the parties hereto
that (a) this Amendment is executed and delivered by Christiana Bank & Trust
Company, not individually or personally, but solely as owner trustee of the
Seller, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Seller is made and intended not as a personal representation,
undertaking and agreement by Christiana Bank & Trust Company but is made and
intended for the purpose for binding only the Seller, (c) nothing herein
contained shall be construed as creating any liability on the Christiana Bank &
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall the Christiana
Bank &



--------------------------------------------------------------------------------

Trust Company be personally liable for the payment of any indebtedness or
expenses of the Seller or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Seller under this
Amendment or any other related documents.

 

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment Number Four to Master Repurchase Agreement as
of the date first above written.

 

NEW CENTURY FUNDING A By:  

Christiana Bank & Trust Company,

not in its individual capacity but solely

as owner trustee

    By:   /s/ James M. Young     Name:   James M. Young     Title:   Assistant
Vice President

 

BANK OF AMERICA, N.A. By:   /s/ Christopher G. Young Name:   Christopher G.
Young Title:   Vice President

 

ACKNOWLEDGED AND AGREED: NEW CENTURY MORTGAGE CORPORATION, as Guarantor By:  
/s/ Kevin Cloyd Name:   Kevin Cloyd Title:   Executive Vice President

 

NEW CENTURY FINANCIAL CORPORATION, as Guarantor By:   /s/ Kevin Cloyd Name:  
Kevin Cloyd Title:   Executive Vice President